Citation Nr: 9934453	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  92-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1971, and from January 1973 to December 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The appeal was last before the Board in September 1998, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
May 1999, continued to deny the benefit sought on appeal.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
PTSD include complaint of experiencing Vietnam-related 
flashbacks on four or five occasions per year; total 
industrial incapacitation due to PTSD is not shown. 

2.  The veteran has "moderate" hearing loss; his tinnitus 
is disruptive of his sleep.

3.  The veteran's service-connected scarring is wholly 
nontender; there is no evidence reflecting functional 
limitation due to any service-connected scar.

4.  Current manifestations of the veteran's service-connected 
cervical spine disability include an ability to flex to 60 
degrees.

5.  The veteran has a General Equivalency Diploma and has 
completed two years of college; he has occupational 
experience inclusive of welding and the operation of 
machinery in a furniture factory.  

6.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation consistent with his education and 
occupational experience.  

CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for post-traumatic stress 
disorder (PTSD), for which the RO has assigned a 30 percent 
rating under the provisions of Diagnostic Code 9411 of the 
Rating Schedule; for residuals of a neck condition from 
trauma, rated as 10 percent disabling under Code 5290; for 
tinnitus, rated as 10 percent disabling under Code 6260; and 
for bilateral hearing loss, a nondisfiguring chin scar, and 
shell fragment wound scarring involving the left maxilla, 
left forearm, left shin and left buttock, each rated 
noncompensable in accordance with Codes 6100, 7800 and 7805, 
respectively.  The combined rating for the veteran's service-
connected disabilities is 40 percent.

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

An application (VA Form 21-8940) for a TDIU, submitted by the 
veteran in March 1996, reflects that he has a General 
Equivalency Diploma and has completed two years of college.  
The application further reflects that he had been most 
recently employed, until October 1989, as a welder, and that 
he had previously operated machinery in a furniture factory.  
He contends, in essence, that the overall impact occasioned 
by his several service-connected disabilities, especially 
PTSD, precludes him from securing or maintaining 
substantially gainful employment.  He further indicates that, 
owing to a ruptured disc in his lumbar spine, he is unable to 
either sit or stand for long durations or walk for extended 
distances.

Following its review of the pertinent evidentiary record, to 
specifically include a multiple-page report pertaining to a 
psychiatric examination afforded the veteran by VA in April 
1996 in response to his PTSD (his most disabling service-
connected disability), the Board is of the opinion that 
entitlement to a TDIU is not warranted.  In reaching the 
foregoing conclusion, the Board would observe that the 
veteran's three above-cited noncompensable disabilities 
appear to collectively occasion only minimal impairment.  In 
this regard, on VA examination in June 1992, the veteran's 
hearing loss was overall only "moderate" and his speech 
discrimination ability was 96 percent.  Regarding his 
service-connected scarring involving his chin, left jaw, left 
forearm, left shin and left buttock, all of the scars were 
described on VA examination in October 1998 as being 
"nontender" and there is no indication that any scar 
occasioned any related functional limitation.  With respect 
to the veteran's tinnitus, on VA examination in June 1992 he 
merely indicated that his tinnitus impaired his ability to 
sleep.  Concerning his service-connected cervical spine 
disability, on VA examination in September 1997, the veteran 
exhibited nearly normal cervical flexion, to 60 degrees, and, 
of more salient import, the VA examiner opined that such 
service-connected disability occasioned only "mild" 
impairment in his ability to work.

As noted above, the veteran's service-connected PTSD 
comprises his most disabling service-related condition.  
Therefore, the Board's evidentiary analysis thereof will be 
more detailed than that advanced above relative to his 
remaining service-connected disabilities.  In this regard, 
when the veteran was examined by VA in response to his PTSD 
in April 1996, he complained of experiencing Vietnam-related 
flashbacks on four or five occasions per year and indicated 
that "connecting emotionally with other people" was 
difficult.  He further related (as recorded by the VA 
examiner) that he was unable "to work principally" due to 
his PTSD.  However, he further indicated that his termination 
of employment as a welder in a mobile home factory in 1989 
was precipitated not by any consideration traceable to his 
PTSD but, rather, because the company had gone "bankrupt".  
He also related that the discontinuation of his immediately 
preceding employment at a furniture factory in 1988 
(apparently as a machine operator based on his TDIU 
application) was occasioned, as opposed to being due to any 
factor related to his PTSD, by the company's having gone 
bankrupt and "out of business".  The Board is also 
constrained to point out that, on the occasion of the April 
1996 psychiatric examination by VA, the veteran was assigned 
a score of 50 as being representative of his Global 
Assessment of Functioning (GAF).  Inasmuch as an assigned GAF 
of 55-60, at least pursuant to DSM-III-R criteria, is 
indicative of "moderate" industrial impairment, see 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995), the Board is 
of the view that an only slightly lower GAF of 50 would 
beyond any doubt not equate with the requisite total 
industrial incapacitation necessary for an award of a TDIU.

Moreover, even if the veteran is presently unemployed, the 
Board would stress the salient consideration that being 
unemployed gives no rise, in any event, to any inference that 
one is unemployable.  While the Board does not, to be sure, 
dispute that the veteran may be somewhat hindered by 
disablement traceable to PTSD in engaging in certain fields 
of employment, e.g., those necessitating extensive social 
interaction, such consideration is irrelevant to entitlement 
to a TDIU.  Rather, the criteria set forth in the VA Rating 
Schedule, supra, specifically contemplate, and provide 
compensation for, any impairment of earning capacity in civil 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

The Board is aware that any unfavorable determination it 
renders on a claim for a TDIU must include an analysis 
bearing on how the claimant's employability status is 
impacted by service-connected disablement in comparison with 
the impact occasioned by conditions for which service 
connection is not in effect.  See Cathell v. Brown, 8 Vet. 
App. 539, 544-545 (1996).  In this regard, in his October 
1996 Substantive Appeal (VA Form 9), the veteran cited lumbar 
disc pathology (i.e., an  L-5 "ruptured disc") and related 
functional limitations, to include an inability to stand for 
long durations, as a major factor on which he predicated his 
asserted unemployability.  Such pathology is not service-
connected.  The fact, however, that the veteran identified 
the same as significantly inhibiting his ability to work 
leads to the conclusion that, at least in the veteran's own 
mind, such discogenic pathology plays a major role in 
whatever extent the veteran's employability is impaired.  In 
addition, the Board would further observe that there is no 
evidence of record reflecting that the veteran is unable to 
secure employment of a substantially gainful nature due to 
service-connected disablement, which consideration further 
militates against entitlement to a TDIU.  See Gary v. Brown, 
7 Vet. App. 229, 231 (1994).  Finally, there would appear to 
be no exceptional or unusual disability factors warranting 
extraschedular consideration and the veteran does not, in any 
event, meet the schedular criteria for a TDIU under 38 C.F.R. 
§ 4.16. 

Given the considerations addressed in the two preceding 
paragraphs, as well as the additional reasoning advanced by 
the Board thereabove at the outset of its analysis bearing on 
the veteran's claim for a TDIU, it is readily concluded that 
the preponderance of the evidence is against his appeal for a 
TDIU.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.


ORDER

A total rating based on unemployability due to service-
connected disability is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

